Citation Nr: 1700125	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  13-04 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel







INTRODUCTION

The Veteran had active service from August 1978 to August 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2011 and August 2015 statements, the Veteran argued that there was clear and unmistakable error (CUE) in the RO's decision denying service connection for sleep apnea.  The Veteran's CUE motion is moot at this point because the RO's decision denying service connection for sleep apnea is not final at this stage.  See 38 C.F.R. §§ 3.105(a); 20.1400(b).  Additionally, the evidentiary burden of a de novo review is more advantageous than the higher burden under a CUE theory.

In an October 2016 brief, the Veteran's representative indicated that service connection should be granted for asthma.  This claim was previously denied in December 1998.  Should the Veteran wish to reopen the claim, he should submit a claim on the appropriate standardized VA form.


FINDING OF FACT

Sleep apnea had its onset during service.  


CONCLUSION OF LAW

The criteria to establish service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that his sleep apnea condition first started during service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran has been diagnosed with sleep apnea.  This diagnosis was made in March 1999, which was approximately 7 months after the Veteran's retirement from service in August 1998.  Sleep apnea is not a presumptive diagnosis under § 3.309(a).  However, the remaining evidence of record, including a March 1999 consultation, which refers to symptoms existing since service, makes it likely that this diagnosis had its onset directly during service.  This is particularly so when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for sleep apnea.


ORDER

Service connection for sleep apnea is granted.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


